This cause came on for further consideration upon the filing by respondent on July 26, 1999, of an application for reinstatement and application for termination of probation. On September 23, 1999, relator filed a motion for leave to respond to application for reinstatement and a response to respondent’s application for reinstatement. On September 30,1999, respondent filed a motion for leave to file reply to relator’s response and a reply memo to relator’s response. Upon consideration thereof,
IT IS ORDERED by this court, effective October 29, 1999, that respondent’s application for reinstatement and application for termination of probation will not be considered by this court until respondent submits current psychiatric reports for the' court’s review.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sun sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
F.E. Sweeney, J., dissents.